Dykes v LSREF4 Lighthouse Corporate Acquisitions, LLC (2018 NY Slip Op 06367)





Dykes v LSREF4 Lighthouse Corporate Acquisitions, LLC


2018 NY Slip Op 06367


Decided on September 28, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 28, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., PERADOTTO, CARNI, CURRAN, AND WINSLOW, JJ.


933 CA 18-00040

[*1]MARC DYKES, PLAINTIFF-RESPONDENT,
vLSREF4 LIGHTHOUSE CORPORATE ACQUISITIONS, LLC, AS SUCCESSOR BY MERGER TO HOME PROPERTIES, INC., HOME PROPERTIES, L.P., AND LIGHTHOUSE MANAGEMENT SERVICES, LLC, DEFENDANTS-APPELLANTS. 


LITTLER MENDELSON, P.C., FAIRPORT (MARGARET A. CLEMENS OF COUNSEL), FOR DEFENDANTS-APPELLANTS.
WARD GREENBERG HELLER & REIDY LLP, ROCHESTER (JEFFREY J. HARRADINE OF COUNSEL), FOR PLAINTIFF-RESPONDENT.

	Appeal from an order and judgment (one paper) of the Supreme Court, Monroe County (Matthew A. Rosenbaum, J.), entered October 16, 2017. The order and judgment, inter alia, awarded legal fees to plaintiff. 
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties on August 8, 2018,
It is hereby ORDERED that said appeal is unanimously dismissed without costs upon stipulation.
Entered: September 28, 2018
Mark W. Bennett
Clerk of the Court